Case 1:16-cr-00809-VM Document 530 Filed 06/10/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
16 CR 809 (VM)
- against -
RICHARD FELIZ, : DECISION AND ORDER
Defendant. :
ae ee ee ee ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

Richard Feliz (“Feliz”) is currently serving a
sentence of 324 months’ imprisonment at FCC Allenwood. (See
Dkt. No. 327 at 3.) By an undated letter, Feliz moved this
Court for compassionate release from custody to home
confinement. (See “Motion,” attached). The Court now
construes the Motion as being made pursuant to 18 U.S.C.
Section 3582(c) (1) (A) (“Section 3582”). For the reasons set
forth below, the Court DENIES the Motion.

Section 3582 allows a court to reduce a term of
imprisonment or supervised release after considering the
factors set forth in 18 U.S.C. Section 3553(a) and finding
that “extraordinary and compelling reasons warrant such a
reduction.” See Section 3582(c) (1) (A) (i). However, a court
may do so only upon motion of the Director of the Bureau of
Prisons (“BOP”) or “upon motion of the defendant after the
defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the
Case 1:16-cr-00809-VM Document 530 Filed 06/10/20 Page 2 of 7

defendant’s behalf or the lapse of 30 days from the receipt
of such a request by the warden of the defendant’s
facility, whichever is earlier.” See Section 3582(c) (1) (A).

Feliz bases his Motion on the COVID-19 pandemic,
noting its deadly impact. He states that he is at higher
risk of negative complications from the coronavirus because
he has a cataract that allegedly has not been adequately
treated and because men generally have a higher risk of
dying due to the virus. (See Motion at 1-2.) Feliz further
describes his efforts at rehabilitation. (See id. at 2.)
However, Feliz does not mention whether he has submitted a
request for compassionate release on these grounds to the
warden of his facility.

Because Feliz provides no proof that he has exhausted
his administrative avenues for relief with the BOP or

waited over thirty days for a response, the Court must deny

his motion at this time. See United States v. Mathis, No.

 

O02 CR 891, 2020 WL 550645, at *1 (E.D.N.Y. Feb. 4, 2020).
As the Supreme Court has instructed, “[w]here Congress
specifically mandates, exhaustion is required.” McCarthy v.
Madigan, 503 U.S. 140, 144 (1992). Any argument that it
would be futile for Feliz to exhaust his administrative
remedies is unavailing, as the statute contains an express

futility provision: the ability to seek judicial relief if
Case 1:16-cr-00809-VM Document 530 Filed 06/10/20 Page 3 of 7

the BOP has not acted within thirty days. See Section 3582;

see also Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)

 

(“([W]e will not read futility or other exceptions into
statutory exhaustion requirements where Congress has

provided otherwise.”); Theodoropoulos v. I.N.S., 358 F.3d

 

162, 172 (2d Cir. 2004) (“[C]Jourts are required to strictly
enforce statutory exhaustion requirements.”). The United
States Court of Appeals for the Third Circuit recently
confirmed that Section 3582's exhaustion requirements
cannot be waived, even during the current pandemic. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

 

If the BOP either denies Feliz relief or takes longer
than thirty days to respond to his request, then the Court
can consider a renewed motion for compassionate release by
Feliz on its merits. The Court directs that Feliz attach
documentation proving his satisfaction of the exhaustion
requirements and inadequate treatment of his medical
condition if he refiles his motion, so that the Court may
render a decision on an adequate factual record. See United
States v. Bolino, No. 06 CR 806, 2020 WL 32461, at *1, *1
n.1l (E.D.N.Y. Jan. 2, 2020).

Accordingly, it is hereby

ORDERED that the motion of Richard Feliz (“Feliz”) for

compassionate release (See attached letter) is DENIED.
Case 1:16-cr-00809-VM Document 530 Filed 06/10/20 Page 4 of 7

Feliz may refile his motion upon compliance with the
exhaustion requirements set forth in 18 U.S.C. Section
3582 (c) (1) (A). The Clerk of Court is directed to mail this
Decision and Order to Richard Feliz at Federal Correctional

Complex Allenwood, P.O. Box 3000, White Deer, PA 17887.

SO ORDERED.

Dated: New York, New York
10 June 2020

  

“

 

 

Victor Marrero
Us Seabed:
 

Case 1:16-cr-O0809-VM Document 530

e e\ ~ 7

ay ie CRG
\vi ee NI eA

or oR abs.

Ywiot Moho Soe
Seow Gyptoda te

7 eye
CAO AS
ag : Ay fe

Filed 06/10/20 Page 5 of 7

ASG

1
TOR VWiaeesro

Sonate, Be ease
olay igwwr a+

 

ae)

 

oy

J NE BEA
OM AN EWE ROE Am
WA, Vans WAR?
‘nans Pecks
Wome wim Go WENGE, Wap
Dhoulto ssolisca wano naeooe Aun
Comer Bacrem owelk Awe Nveup wine
of VRaowns . Ovi 2 Sek won
“Wg vVvaeene es OD ~ Des
Awe uw bes “Row ASSEN
Comenctem AW Nhe
Coveieacaem COV = \
_\ Long Wye Les
Awl 2. CA.

Tw
Nat

La AW

pe A
SAW et
Voss. Wella

a? a.

ae

40

Ww Wy WO: hag Be
‘ Roy \os AVAG
Oe AM. “ob
VR ‘ KAS.

 

4

Core
SC

ALD

“ound
& MAE wk wa TTA
ON WD -\G views
An.

ons Qacans.
AND
VWARRY . Mow ¢

oh

Ouse at

_CONVP 18 Nveus

3 ata ins EVAGE,

WA ABS!

~ - =e e
‘S
ANS
CW Oe
a “AMAR wencal
WL DAKE.

\=
DECOwy ib

Coma amiov Ls
mls Wwwoee
wns ¢
ND OT

Poss _
EXVECTED tO EXCEEND
AWM Ss. OL pion.

ak

AE 16 You

Whe
She

5 Vo o VAS oe

wy

CRS A

_ AND

ci ay

vk (ne
Aes.

Pec

AD \Que

 

 

perk

Ye 5

\ eek,

Wiley ASA

aw,
Tad 3 oe 8
V\ owt. Corl
ms SEMA LACE
Vand

AAD

_. Vas iS
iqurs Saal \
Carsiopg > -to
Repucsdion ww

Neo. A} ANE A. ancl) \
hie CNID-19_ eos
Le won = St
‘A CALSRSe4 wa ma Bae

Depa wmeaeccmaten™ §

SALE Ma —
ASME .
SDIAS

“hat

Sane

Pa Pe wos
UAE EES.

WA
“Ak
Voy
eae AMD My
a o. Mow

Th

    

So

At he .
Ame.

a

ae

OPN,
"omens
Anat:
Oe AD
Wye. a XE,
AQGALR. Risk.
Dieayi WA ,
SpiSe Ova n> :
WAVE yet AS

ACA A
x. ne

he
Ov
NEOY

COMSebt aa:

Wot ARIAS.
REM EWES Yoa. &
VaADmer

DUR

4S n 7
ywhiASs
Vor Fee
WE

Wwia. ae
Xt ewe A

Lo

Voy

it
_ Cover iic. Av
ow oo
Anoey. Wikis

NG
Cts Mag.

 
 

Case 1:16-cr-00809-VM Document 530 Filed 06/10/20 Page 6 of 7

WEED Cow
Wi) CROs
ky ee
+0, Vonowayl
Ahus

WEDCal\ “WAlyovdaay TL
NALS > Com eaeem
Dossy “ban 4
“ty “at ack § Ao OE es
Vagus vA

BOWS . “Lt Were rc, .
Haass ADRS, 4s
Rease |

AS wlsil a5

ee wh

a
ey Mn

WMO

yy tLe 7h

US

. ¥

Wr
Vartan .
Pe oe Re eee Se
LS A Ota be

f

espe eA SAVY

ecAwa. hed

“Dosen vay
Visase “AVS,

Yow a

Sy fag

anf
oe

WS
Vu
CEA SAWS

my
Wet Pa

WW

3 wee eu ‘*,

Ny Mot
Dan hrc Sy
Lond e sy Ma,

Moris

LAMA

MAE p/ +

Wit “Dygalalidy
COND Nex
Awp Kyat.
Wictor WiARRgae?
DAY, Si:

wins

es,

ny ye

o
ec
* Paap

Wen

Yea.

 

 

we WAVE. WOUEvy es ain A ads Ae WD ye AS

AW WAC
= wy
¥\Ovy
VAD.
i And AAAS %

ANB HONS)

VECEDPIAY ko Wadia Stig
CVAAnee > - FAD WAO RON
Oolamsed Wy Gf.
PCA OW x

QW ab +
ee tt .
DEAR WELD
QE. ‘4

Ce WN,
D Bid PRL Rana
Wy
AS

ARS

“Ae ay

mi

Nag Gi :
a.

he

ca

WA ef Qed Lacs.

Pant CAG
oe Lo ye Wd
AMER.

Hees

WAG x

woe iy Ao

“nal

i CACHE,
ol

to WE)

ASeOMY

Ved
“J
van

~
av

“wo kL Ae

s

(> Yor
2.

Weal

deg.

Cove Oe Res,

as

Ni ee
Pond ¢@

Gig kf
OA

Aye, Sy my an

WA

WAS

 

PAVING
AND Wee
At MAS A
Was AVS ™~
Penge Review
h Weal 2tA aA Ws

ack

wes AWA Moe.

Qwi__ “Aols, is
Novi: Veotlit

woud VOD

WACZAR,

“oR AM Zatyton AS

ARAL, CARWig

Eek

AAAS ie,

PET woe
Wi ch *, Soa

 
 
 

ck
CANS Ty BAR OM |

Wh Ca
AODRLESAED |

c PO oak

ION

a we

a pkareung :
REE Aho SAC AL be oR
Wad.
QD eke

Wf

Ay es
Wwawe Yous,

EXPE LPAGIAC A.

 

 

 

 

Waly
so

howe a,

 

 

 

 

"GSLO Su

 

 
 

 

  

 

Case 1:16-cr-00809-VM Document 630 Filed 06/10/20 Page 7 of 7

sank 4

mk On

Jeno

 

aresety SBE VAY

 

mye tame
TD Eee Sf OTETE

Lane, RAR

RAS PAANGD Ob

 

grbyaicy, SSRs, ASA)

CARA, BAIA
JO POrAATHG, LAYIMMOQ

 

L88L1 Vd “WHC ALIHM
OG =xOd Od
SEY) COOMNETIV-XHIdINOD TY NOLLOAAOD TV add

FSO G&L SOSA QARAAD WAL “WEAN ON/AAVN BLVIANI

 
 

 
